IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 144 DB 2015 (No. 75 RST 2015)
                                            :
FREDERICK BUTTERFIELD                       :
PICKERING, III                              : Attorney Registration No. 201853
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM ADMINISTRATIVE SUSPENSION             : (Out of Country)


                                        ORDER


PER CURIAM


       AND NOW, this 24th day of November, 2015, the Report and Recommendation

of Disciplinary Board Member dated November 13, 2015, is approved and it is

ORDERED that Frederick Butterfield Pickering, III, who has been on Administrative

Suspension, has never been suspended or disbarred, and has demonstrated that he

has the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.